BOYD, Justice.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, First District, reported at 295 So.2d 323. Conflict *697has been alleged between the decision sought to be reviewed and Cone v. State1 and Trousdale v. State.2 The petition for writ of certiorari reflected apparent jurisdiction in this Court.3 We issued the writ and have heard argument of the parties. Upon further careful consideration of the matter in light of this Court’s recent opinion in Estevez v. State,4 we have concluded that the issues involved sub judice have been resolved by Estevez, supra.
Accordingly, the writ must be, and hereby is, discharged.
It is so ordered.
ADKINS, C. J., ROBERTS and ENGLAND, JJ., and MUSZYNSKI, Circuit Judge, concur.

. 285 So.2d 12 (Fla.1973).


. 287 So.2d 721 (Fla.App.19T4).


. Article Y, Section 3(b) (3).


. Fla., 313 So.2d 692, opinion filed February 26, 1975.